DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/23/21.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-6 and 9, the prior art does not disclose or reasonably suggest anoptical component or optical device as required by the claims, specifically wherein anelectric dipole of the dielectric resonator and a magnetic dipole of the dielectricresonator are spectrally overlapped at a resonance wavelength, in combination with theremaining features of the claims.
The most applicable prior art, Jankovic et al (US 10,178,735 B1), fails to discloseor reasonably suggest spectrally overlapped dipoles as required by the claim.
Re. Claims 7 and 8, the prior art does not disclose or reasonably suggest anoptical component or optical device as required by the claims, specifically wherein thefirst characteristic is semiconducting and the second characteristic is reflectivity incombination with the remaining features of the claims.
The most applicable prior art, Jankovic et al (US 10,178,735 B1), discloses the phasechange material having first and second characteristics, but fails to disclose or reasonably suggest the characteristics as required by the claim.
Re. Claims 10-18, the prior art does not disclose or reasonably suggest anoptical component or optical device as required by the claims, specifically wherein anelectric dipole of the dielectric resonator and a magnetic dipole of the dielectricresonator are spectrally overlapped at a resonance wavelength, in combination with theremaining features of the claims.
The most applicable prior art, Jankovic et al (US 10,178,735 B1), fails to discloseor reasonably suggest spectrally overlapped dipoles as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahmani et al (US 2018/0329273 A1) discloses a device for frequency conversion electromagnetic radiation.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.